Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 13 and 16-17 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2021.

Claim Objections - Warning
Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has considered --is [[similar]] equivalent to that of the first substrate--.

Regarding claim 7, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has considered the claim without the relative term.

Regarding claim 8, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner has considered --on [[or near]] the array--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1-2, 6-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 6,559,451) in view of Masuda (US 2016/0313458 A1).

Regarding claim 1, Izumi discloses a digital radiographic image sensor comprising: an image sensor array (32, fig. 9a); a bonding pad formed in a peripheral region outside the array (inherent in view of driver circuits 22, amplification circuit 20); and a substrate comprising a scribed or perforated break line to enable removal of a peripheral region of the substrate along the break line (col. 12 ln. 24-59, fig. 9e; Abstract, col. 2 ln. 62 - col. 3 ln. 15, col. 9 ln. 1 - col. 14 ln. 29, col. 15 ln. 48 - col. 17, ln. 23, fig. 9).
Izumi does not expressly disclose a flexible substrate, the image sensor array and the bonding pad are formed on a first side of a first substrate, such that the substrate comprising a scribed or perforated break line is a second substrate having a top surface attached to a second side of the first substrate opposite the first side.
Masuda discloses a combination of flexible substrate and glass substrate is advantageously used in the fabrication of active matrix substrates for X-ray detectors (Abstract, par. [0294]-[0299], fig. 12).
Since Masuda acknowledges the difficulties in producing TFT on the borders of the glass substrate (Izumi, col. 3 ln. 5-15), and since temporary flexible substrates are Masuda, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Izumi in view of the teachings of Masuda to include a flexible substrate, the image sensor array and the bonding pad are formed on a first side of a first substrate, such that the substrate comprising a scribed or perforated break line is a second substrate having a top surface attached to a second side of the first substrate opposite the first side.
One would have been motivated to do so to reduce the difficulty of fabricated TFTs near the edges of the substrate.

Regarding claim 2, Izumi modified teaches the image sensor panel of claim 1, but does not expressly disclose the break line is scribed or perforated into a bottom surface of the second substrate opposite the top surface, the break line closer to an unbroken edge of the second substrate than to a center of the second substrate.
	However, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	In this case, since the general conditions of the claim (the break line) are disclosed in the prior art, it would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges (the break line is scribed or perforated into a bottom surface of the second substrate opposite the top surface, the break line closer to an unbroken edge of the second substrate than to a center of the second substrate) by routine experimentation.


	Regarding claims 6-7, Izumi modified teaches the image sensor panel of claim 1, but does not expressly disclose a coefficient of thermal expansion of the second substrate is equivalent to that of the first substrate.
	Examiner takes Official Notice matching coefficients of thermal expansion of adjoining layers was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Izumi so that a coefficient of thermal expansion of the second substrate is equivalent to that of the first substrate.
	One would have been motivated to do so to reduce thermal stress.

	Regarding claims 8-9, Izumi modified teaches the image sensor panel of claim 1, but does not expressly disclose the second substrate further comprises regions of reduced aggregate thickness configured to allow a light source positioned beneath the second substrate to illuminate contact regions on the array, wherein the contact regions comprise bonding pads or probe tester contact areas.
	Examiner takes Official Notice using regions of reduced aggregate thickness configured to allow a light source positioned beneath a substrate to illuminate contact regions was well-known and routinely practiced in the art, and contact regions 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Izumi so that the second substrate further comprises regions of reduced aggregate thickness configured to allow a light source positioned beneath the second substrate to illuminate contact regions on the array, wherein the contact regions comprise bonding pads or probe tester contact areas.
	One would have been motivated to do so to aid in alignment of the substrates.

	Regarding claim 10, Izumi modified teaches the image sensor panel of claim 1, but does not expressly disclose the second substrate further comprises regions of increased temperature and pressure tolerance proximate peripheral regions of the second substrate.
	Examiner takes Official Notice providing regions of increased temperature and pressure tolerance proximate peripheral regions of a substrate was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Izumi so that the second substrate further comprises regions of increased temperature and pressure tolerance proximate peripheral regions of the second substrate.
	One would have been motivated to do so to reinforce regions which are subject to increased stress due to pressure and temperature.

	Regarding claim 18, Izumi modified teaches the image sensor panel of claim 1, but does not expressly disclose the second substrate comprises x-ray attenuation material, an x-ray attenuation layer, a conductive layer, a planarization layer, or a combination thereof.
	Examiner takes Official Notice x-ray attenuation layers were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Izumi so that the second substrate comprises x-ray attenuation material, an x-ray attenuation layer, a conductive layer, a planarization layer, or a combination thereof.
	One would have been motivated to do so to provide protection for underlying electronics from incident x-rays.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Masuda as applied to claim 1 above, and further in view of Cok (US 2013/0048868 A1).

	Regarding claim 3, Izumi modified teaches the image sensor panel of claim 1, but does not expressly disclose the second substrate further comprises a top surface having a first adhesive in a first portion thereof, wherein the adhesive contacts the second side of the first substrate directly opposite the image sensor array.
Cok discloses using a first adhesive (12) between layers in a radiation-sensitive substrate (Abstract, par. [0040]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Izumi in view of the teachings of Cok so that the second substrate further comprises a top surface having a first adhesive in a first portion thereof, wherein the adhesive contacts the second side of the first substrate directly opposite the image sensor array.
	One would have been motivated to do so to improve structural integrity of the sensor panel.

	Regarding claim 12, Izumi modified teaches the image sensor panel of claim 3, but does not expressly disclose the second substrate further comprises a top surface having no adhesive in a second portion thereof, wherein the second portion contacts the second side of the first substrate outside of the region directly opposite the image sensor array.
	However, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	In this case, since the general conditions of the claim (providing the adhesive) are disclosed in the prior art, it would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges (the particular area the adhesive is applied) by routine experimentation.
.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Masuda as applied to claim 2 above, and further in view of Shigematsu (US 2007/0035692 A1).

Regarding claims 14-15, Izumi modified teaches the image sensor panel of claim 2, but does not expressly disclose the first substrate and the bonding pad formed thereon extend beyond a broken edge of the second substrate, wherein the broken edge of the second substrate is formed by the removal of the peripheral region of the second substrate along the break line.
	Shigematsu discloses exposing a pad on a rigid substrate (Abstract, par. [0001], [0005], [0082], [0088]-[0089], fig. 19-20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Izumi in view of the teachings of Shigematsu so that the first substrate and the bonding pad formed thereon extend beyond a broken edge of the second substrate, wherein the broken edge of the second substrate is formed by the removal of the peripheral region of the second substrate along the break line.
	One would have been motivated to do so to aid in providing connections to the bonding pad.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim(s) 1, 3-7, and 11-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 7, and 14-15 of U.S. Patent No. 11,195,874. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claims 1, 3-4, and 11-12, reference claims 1, 3, 7 anticipate the claimed subject matter.

Regarding claim 5, reference claims 14-15 anticipate the claimed subject matter.

Regarding claims 6-7, reference claim 2 anticipates or renders obvious the claimed subject matter.

Allowable Subject Matter
Claim(s) 4-5 is/are rejected on the ground of nonstatutory double patenting as described above, and would be objected to as being dependent upon a rejected base claim if there were no double patenting rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer is filed and accepted.

The following is a statement of reasons for the indication of allowable subject matter:

	Regarding claim 4, the cited prior art does not expressly disclose or suggest the second substrate further comprises a top surface having a second adhesive in a second portion thereof, wherein the second adhesive contacts the second side of the first substrate outside of the region directly opposite the image sensor array.
	The cited prior art teaches some features of the claimed invention, as described in the rejections of claims 1 and 3 above. Further, Cok discloses using a second adhesive (additional adhesive; Cok, par. par. [0054]).
	However, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration of the second adhesive layer.
	Accordingly, claim 4 would be allowable.

	Regarding claim 5, the claim would be allowable due to its dependence on claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884